Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.
 Response to Amendment
The amendment filed 03/17/2021 has been entered.  Claims 1-20 remain pending.  

The amendments to the claims have overcome the rejection to the claims made in Final-Rejection mailed 12/21/2020 and that objection is hereby withdrawn. 
Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive. The amendments to the claims have changed the scope of the claims necessitating new or modified grounds of rejection.  Please see new or modified grounds of rejection below.
(a) Rejections under 35 USC 112(b): 
(i) The Applicant has amended claims 1 to recite “the at least one shrouding” and claim 16 to require only one shrouding therefore the rejections of claims 1-16 under 35 USC 112(b) of Final Rejection mailed 12/21/2020 are hereby withdrawn however claims 17-20 were not similarly amended and their rejections under 35 USC 112(b) are hereby maintained. 
Claim Objections
Claim 6 objected to because of the following informalities:  “wherein an the first” should be “wherein the first”; and “the first rotor assembly disposed within” should be “the first rotor assembly is disposed within”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 & 17-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 now recites “a second rotor assembly does not provide thrust through the duct” during a failure-free operating mode of the thrust producing unit and there does not appear to be any support for this limitation within the written description.  The Applicant indicates that such a limitation is supported in paragraphs [0071] and [0105] however paragraph [0071] only discloses a failure-free operating mode shown in Figure 3 which shows both rotor assemblies (7/8) within a shrouding and 
Claims 2-15 depend from claim 1 and inherit all deficiencies of the parent claim. 
Claim 14 now recites “the first and second rotor axes are inclined by associated non-zero inclination angles comprised in a range greater than 0˚ and less than 60˚” and there does not appear to be any support for this range within the written description.  Paragraphs [0032/0099/0104] disclose a range of -60˚ to 60˚ and Paragraphs [0074-0077 & 0082-0085] disclose a range of -45˚ to 80˚; however, there is no disclosure of a range of between zero and sixty degrees, non-inclusive, as claimed.  This is an issue of new matter. 
Claim 17 now recites “wherein during the failure mode, the first rotor assembly does not provide the thrust to lift the aircraft off the ground” and there does not appear to be any support for this limitation within the written description. As described above, paragraph [0071] relates to a failure-free operating mode of the thrust producing unit and while paragraph [0105] may describe the first rotor assembly having a failure mode it does not disclose what this failure mode is and, in particular, does not describe the failure mode of the first rotor assembly resulting in zero thrust from the first rotor assembly which would be necessary for the first rotor assembly to “not provide the thrust to lift the aircraft off the ground” as “the thrust to lift the aircraft off the ground” may include thrust from both the first and second rotor assemblies as disclosed in paragraph [0071]. This is an issue of new matter. 
Claim 18 now recites “wherein during the failure mode, a reduction in power by the first engine causes the first rotor assembly to not provide the thrust to lift the aircraft off the ground” and there does not appear to be any support for this limitation within the written description.  “[A] reduction in power” to the first rotor assembly does not disclose zero thrust from the rotor assembly which would be necessary for the first rotor assembly to “not provide the thrust to lift the aircraft off the ground”. This is an issue of new matter. 
Claims 19-20 depend from claim 17 and inherit all deficiencies of the parent claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 & 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second rotor assembly” which is indefinite because it is unclear whether the second rotor assembly is one of the at least one rotor assemblies (e.g. the first rotor assembly is defined in the claim as “a first rotor assembly of the at least two rotor assemblies” but the second is not), as claimed in dependent claims 4 & 6 (see rejections under 35 USC 112b below). 
Claims 2-15 depend from claim 1 and inherit all deficiencies of the parent claim. 
Claims 4 & 6 recite “the second rotor assembly of the at least two rotor assemblies”. This limitation lacks antecedent basis in the claim. 
Claims 5 & 7-10 depend from at least one of claims 4 & 6 and inherit all deficiencies of the parent claim.  
Claim 6 further recites “the first rotor assembly”. This limitation lacks antecedent basis in the claim as parent claim 1 defines “a first rotor assembly of the at least two rotor assemblies” and the inconsistency in nomenclature (e.g. “of the at least two rotor assemblies” is used for the second rotor assembly in claims 4 & 6) makes the scope of the limitation unclear.  
For consistency sake and compact prosecution, the Examiner recommends either defining each of the first and second rotor assemblies as being “of the at least two rotor assemblies” in only the first recitation within the independent claims (e.g. “a first rotor assembly of the at least two rotor assemblies” with all further recitations being “the first rotor assembly”) or in all recitations of the first and second rotor assemblies in all claims.  
Claim 10 recites “the first rotor assembly is arranged outside of the second shrouding if the distance is comprised in the range between -1*D and 0” which is indefinite because parent claim 6 requires the first rotor assembly to be disposed within the second shrouding. 
Claims 17-18 recite the limitation "the shrouding".  There is insufficient antecedent basis for this limitation in the claims since independent claim 17 defines “at least one shrouding”.
Claims 19-20 depend from claim 17 and inherit all deficiencies of the parent claim. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11, 13, & 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104787316A to He.
(a) Regarding claim 1: 
(i) He discloses a thrust producing unit (rotary wing system; Page 2 of 4 of provided translation, first paragraph after “First embodiment”; Figs 1/2) for producing thrust in a predetermined direction (“lift”; Page 1 of 4 of provided translation, last paragraph; Figs 1/2), comprising: 
at least two rotor assemblies (main rotor wing 111/121/131/141 and assistant rotor wing 151/161/171/181; Page 2 of 4 of provided translation, first paragraph after “First embodiment”; Figs 1/2), each one of the at least two rotor assemblies defining an associated rotor plane (plane through which blades of the at least two rotor assemblies rotate, Figs 1/3/4/6), 
at least one shrouding (hollow cylindrical component of ducted fan 15-18; Page 2 of 4 of provided translation, first paragraph after “First embodiment”; Figs 1/2) defining a duct (inner surface of cylindrical component of ducted fan 15-18, duct 150/160/170/180; Page 2 of 4 of provided translation, last paragraph through second paragraph of Page 3 of 4 of provided translation; Figs 3/4), 
wherein the at least two rotor assemblies each operate to produce airflow passing through the duct (duct diameter extends over a portion of main rotor wing and is 
wherein in a failure-free operating mode of the thrust producing unit, a first rotor assembly (main rotor wing 111/121/131/141) of the at least two rotor assemblies provides the thrust in the predetermined direction (Page 1 of 4 of provided translation, last paragraph; Par 0006, Figs 1-4); and 
wherein in a failure mode of the first rotor assembly, a second rotor assembly (assistant rotor wing 151/161/171/181) of the at least two rotor assemblies provides the thrust through the duct in the predetermined direction (Fig 3), 
wherein at most only one of the at least two rotor assemblies is disposed within the at least one shrouding (Figs 1-4).
(ii) The claim limitations “for producing thrust in a predetermined direction”, “in a failure-free operating mode of the thrust producing unit, … a second rotor assembly does not provide thrust through the duct”, and “in a failure mode of the first rotor assembly, a second rotor assembly of the at least two rotor assemblies provides the thrust through the duct in the predetermined direction“ are functional language limitations.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  The second rotor assembly as disclosed by He has all structural requirements to perform the claimed functions and there is no disclosure by He of any structure which would preclude those functions.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  As He discloses all structural limitations of the claim, the claimed apparatus is not differentiated from the thrust producing unit as disclosed by He, see MPEP 2114(II). 
(b) Regarding claim 2: 
(i) He further discloses wherein a predetermined distance between the associated rotor planes of the first and second rotor assemblies is comprised in a range between 0.01*D and 2*D (distance between first and second rotor assemblies reasonably disclosed in Figs 1-4 as being between 0.01 to 2 times the diameter of the second rotor assembly), wherein D defines a diameter of the second rotor assembly.
(c) Regarding claim 3: 
(i) He further discloses wherein the second rotor assembly is disposed within the at least one shrouding (Figs 1-4).
(d) Regarding claim 11: 
(i) He further discloses wherein the first rotor assembly comprises at least two rotor blades (Figs 1/2) and the second rotor assembly comprises at least two rotor blades (Figs 3/4). 
(e) Regarding claim 13: 
(i) He further discloses wherein the first one of the at least two rotor assemblies defines a first rotor axis (Fig 1) and the second one of the at least two rotor assemblies defines a second rotor axis (Figs 3/4), the first and second rotor axes being coaxially arranged (Figs 1/6).

claim 15: 
(i) He further discloses wherein the first rotor assembly is adapted to be rotated in a first rotation direction (rotor rotation directions shown for each rotor assembly in Fig 6 as curved arrows extending from a blade of each rotor assembly) in operation and the second rotor assembly is adapted to be rotated in a second rotation direction in operation (arrow of second rotor assembly shown to be reverse of direction of first rotor assembly for each at least two rotor assemblies shown in Fig 6).
(g) Regarding claim 16: 
(i) He discloses a multirotor aircraft (aircraft 1, Figs 1/2/6), comprising: 
at least one thrust producing unit (rotary wing system; Page 2 of 4 of provided translation, first paragraph after “First embodiment”; Figs 1/2) for producing thrust in a predetermined direction (“lift”, Page 1 of 4 of provided translation, last paragraph; Page 3 of 4 of provided translations, paragraph 4; Figs 1/2), the thrust producing unit comprising: 
only one shrouding (hollow cylindrical component of ducted fan 15-18; Page 2 of 4 of provided translation, first paragraph after “First embodiment”; Figs 1/2) defining a duct (inner surface of cylindrical component of ducted fan 15-18, duct 150/160/170/180; Page 2 of 4 of provided translation, last paragraph through second paragraph of Page 3 of 4 of provided translation; Figs 3/4);
first and second rotor assemblies (main rotor wing 111/121/131/141 and assistant rotor wing 151/161/171/181; Page 2 of 4 of provided translation, first paragraph after “First embodiment”; Figs 1/2) arranged coaxially (Figs 1/6) and each defining an associated rotor plane (plane through which blades of the at least two rotor assemblies rotate, Figs 1/3/4/6) and positioned relative to the shrouding so airflow 
wherein at most only one of the first and second rotor assemblies is disposed within the shrouding (Figs 1-4), 
wherein during a failure-free mode of the thrust producing unit, the first rotor assembly operates to provide thrust through the shrouding to lift the aircraft off the ground (Page 1 of 4 of provided translation, last paragraph; Page 3 of 4 of provided translations, paragraph 4; Figs 1-4/6); and 
wherein during a failure mode of the first rotor assembly, the second rotor assembly (assistant rotor wing 151/161/171/181) is controlled to provide thrust through the shrouding to lift the aircraft off the ground (Page 1 of 4 of provided translation, last paragraph; Page 3 of 4 of provided translations, paragraph 4; Figs 1-4). 
(ii) The claim limitations “for producing thrust in a predetermined direction “, “so airflow generated during operation the first and second rotor assemblies flows through the duct and generates thrust to provide lift to the aircraft”, “during a failure-free operating mode of the thrust producing unit, the first rotor assembly operates to provide thrust through the shrouding to lift the aircraft off the ground”, and “during a failure mode of the first rotor assembly, the second rotor assembly is controlled to provide thrust through the shrouding to lift the aircraft off the ground“ are functional language limitations.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  The first and second rotor assemblies as disclosed by He has all structural requirements to perform the claimed functions and there is no disclosure by He of any structure which would preclude those functions.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  As He discloses all structural limitations of the claim, the claimed apparatus is not differentiated from the thrust producing unit as disclosed by He, see MPEP 2114(II). 
(h) Regarding claim 17: 
(i) He discloses a thrust producing unit (rotary wing system; Page 2 of 4 of provided translation, first paragraph after “First embodiment”; Figs 1/2) for producing thrust in a predetermined direction(“lift”; Page 1 of 4 of provided translation, last paragraph; Figs 1/2), comprising: 
first and second rotor assemblies (main rotor wing 111/121/131/141 and assistant rotor wing 151/161/171/181; Page 2 of 4 of provided translation, first paragraph after “First embodiment”; Figs 1/2) arranged coaxially (Figs 1/6) each defining an associated rotor plane (plane through which blades of the first and second rotor assemblies rotate through, Figs 1/3/4/6), 
at least one shrouding (hollow cylindrical component of ducted fan 15-18; Page 2 of 4 of provided translation, first paragraph after “First embodiment”; Figs 1/2) defining a duct (inner surface of hollow cylindrical component of ducted fan 15-18, duct 150/160/170/180; Page 2 of 4 of provided translation, first paragraph after 
wherein at most one of the first and second rotor assemblies is disposed within the shrouding (Figs 1-4);
wherein during a failure free mode of the thrust producing unit, the first rotor assembly operates to provide thrust through the shrouding (Page 1 of 4 of provided translation, last paragraph; Page 3 of 4 of provided translations, paragraph 4; Figs 1-4/6), and
wherein during a failure mode of the first rotor assembly, the second rotor assembly is controlled to generate thrust through the shrouding to provide lift to the aircraft during the failure mode of the first rotor assembly (failure of one rotor assembly does not preclude operation of the other rotor assembly; Page 1 of 4 of provided translation, last paragraph; Page 3 of 4 of provided translations, paragraph 4; Figs 1-4/6). 
(ii) The claim limitations “for producing thrust in a predetermined direction”, “so airflow generated during operation the first and second rotor assemblies flows through the duct and generates thrust to provide lift to an aircraft “, “during a failure-free mode of the thrust producing unit, the first rotor assembly operates to provide thrust through the shrouding “, “during a failure mode of the first rotor assembly, the second rotor assembly is controlled to generate thrust through the shrouding to provide lift to the is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  The second rotor assembly as disclosed by He has all structural requirements to perform the claimed functions and there is no disclosure by He of any structure which would preclude those functions.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  As He discloses all structural limitations of the claim, the claimed apparatus is not differentiated from the thrust producing unit as disclosed by He, see MPEP 2114(II).
(i) Regarding claim 18: 
(i) He further discloses: 
an aircraft operating structure comprising a first engine (first drive motor 112/122/132/142; Page 2 of 4 of provided translation, first paragraph after “First embodiment”; motor may also be a gas engine, Page 4 of 4 of provided translation paragraph beginning “An oil machine”; Figs 1/2) connected to the first rotor assembly (Figs 1/2); 
a redundant operating structure comprising a second engine (second driving motor 162, Page 3 of 4 of provided translation paragraph 2, Figs 3/4; motor may also be a gas engine, Page 4 of 4 of provided translation paragraph beginning “An oil 
wherein the aircraft operating structure operates the first rotor assembly to provide thrust in the failure-free operating mode (Page 2 of 4 of provided translation, first paragraph after “First embodiment”; Figs 1/2), and 
wherein the redundant operating structure operates the second rotor assembly to provide thrust through the shrouding adapted to provide lift to the aircraft off the ground (Page 2 of 4 of provided translation last paragraph and Page 3 of 4 of provided translation Paragraph beginning “Referring to FIG. 7”, Figs 3/4).
(ii) The claim limitations “a reduction in power by the first engine causes the first rotor assembly to not provide the thrust to lift the aircraft off the ground” and “the redundant operating structure operates the second rotor assembly to provide thrust through the shrouding adapted to lift the aircraft off the ground” are functional language limitations.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  The second rotor assembly as disclosed by He has all structural requirements to perform the claimed functions and there is no disclosure by He of any structure which would preclude those functions.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  As He discloses all structural limitations of the claim, the claimed apparatus is not differentiated from the thrust producing unit as disclosed by He, see MPEP 2114(II).
claim 19: 
(i) He further discloses wherein a predetermined distance between the associated rotor planes of the first and second rotor assemblies is comprised in a range between 0.01*D and 2*D (distance between first and second rotor assemblies reasonably disclosed in Figs 1-4 as being between 0.01 to 2 times the diameter of the second rotor assembly), wherein D defines a diameter of the second rotor assembly.

Claim(s) 1-4, 6-13, 15, & 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130206919 to Schachor.
(a) Regarding claim 1: 
(i) Schachor discloses a thrust producing unit (aerial unit 300) for producing thrust in a predetermined direction (air flow 392, Figs 11/12), comprising: 
at least two rotor assemblies (propellers 310/320/330/340/342/344/346/340’/342’/344’/346’ and their associated motors 312/332/350/352/354/356, Pars 0063/0094), each one of the at least two rotor assemblies defining an associated rotor plane (pane in which each respective propeller rotates), 
at least one shrouding (aperture frame 320) defining a duct (any one of duct portions 3201, 3202, 321’; Figs 5C-5D), 
wherein the at least two rotor assemblies each operate to produce airflow passing through the duct (Figs 11/12; additional propellers also provide thrust through duct during takeoff and landing, Par 0113) to provide thrust in the predetermined direction acting through the duct of the shrouding (Figs 11/12, Par 0113); 
wherein in a failure-free operating mode of the thrust producing unit, a first rotor assembly (any one of rotor assemblies described above) of the at least two rotor assemblies provides the thrust in the predetermined direction; and 
wherein in a failure mode of the first rotor assembly, a second rotor assembly (any other of the rotor assemblies described above) of the at least two rotor assemblies provides the thrust through the duct in the predetermined direction (each rotor assembly is independently controlled, Par 0099), 
wherein at most only one of the at least two rotor assemblies is disposed within the at least one shrouding (any of the duct portions described above, Figs 5C-5D; note that additional propellers and their associated motors are optional, “if exist” Par 0082).
(ii) The claim limitations “for producing thrust in a predetermined direction”, “in a failure-free operating mode of the thrust producing unit, … a second rotor assembly does not provide thrust through the duct”, and “in a failure mode of the first rotor assembly, a second rotor assembly of the at least two rotor assemblies provides the thrust through the duct in the predetermined direction“ are functional language limitations.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  The plurality of rotor assemblies as disclosed by Schachor, each being independently controlled for both thrust and direction (Par 0099), has all structural requirements to perform the claimed functions and there is no disclosure by Schachor of any structure which would preclude those functions.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  As He discloses all structural limitations of the claim, the claimed apparatus is not differentiated from the thrust producing unit as disclosed by Schachor, see MPEP 2114(II). 
(b) Regarding claim 2: 
(i) Schachor further discloses wherein a predetermined distance between the associated rotor planes of the first and second rotor assemblies is comprised in a range between 0.01*D and 2*D (reasonably disclosed in Figures 5C-5D for all first and second rotor assembly combinations), wherein D defines a diameter of the second rotor assembly.
(c) Regarding claim 3: 
(i) Schachor further discloses wherein the second rotor assembly is disposed within the at least one shrouding (Figs 5C-5D noting that “first” and “second” nomenclature is arbitrary and that any propeller or additional propeller system may be the second rotor assembly).
(ii) The Examiner notes that, as the independent claim requires at most 1 rotor assembly in the shrouding, the first and second rotor assemblies cannot concurrently be interpreted as comprising both of additional propeller systems (342/346) for ducts (3202) and (321’) in Figures 5C-5D; nor one of the above additional propeller systems and propeller system 330 for duct 3202 of Figure 5C.  
(d) Regarding claim 4: 
(i) Schachor further discloses wherein the at least one shrouding extends in-between the first rotor assembly and the second rotor assembly of the at least two rotor assemblies without one of the first and second rotor assemblies disposed within the at least one shrouding (wherein propeller systems 310/330 are interpreted as first and 
(e) Regarding claim 6: 
(i) Schachor further discloses wherein: 
the at least one shrouding comprises a first shrouding and a second shrouding (any one and a respective other shrouding as described in rejection of claim 1 above), 
the second rotor assembly of the at least two rotor assemblies is disposed within the first shrouding (any respective rotor assembly of a first shrouding as described above, Figs 5C-5D & 12), 
wherein the first rotor assembly of the at least two rotor assemblies (any respective other rotor assembly of a second shrouding as described above, Figs 5C-5D & 12) is disposed within the second shrouding (Figs 5C-5D & 12).
(f) Regarding claim 7: 
(i) Schachor further discloses wherein a predetermined distance between the associated rotor planes of the first and second rotor assemblies is comprised in a range between 0.01 *D and 2*D (reasonably disclosed between all propeller system combinations in view of shrouding and other shrouding as described above, Figs 5C-5D & 12), wherein D defines a diameter of the second rotor assembly.
(g) Regarding claim 8: 
(i) Schachor further discloses wherein the first shrouding and the second shrouding exhibit each a height that is comprised in a range between 0.04*D and 1 *D (reasonably disclosed in Figures 5C-5D & 12), wherein D defines a diameter of the second rotor assembly.

claim 9: 
(i) Schachor further discloses wherein the first shrouding and the second shrouding are spaced apart from each other by an offset that is comprised in a range between 0.01 *D and 2*D (reasonably disclosed in Figures 5C-5D & 12), wherein D defines a diameter of the second rotor assembly.
(i) Regarding claim 10: 
(i) Schachor further discloses: 
wherein the second shrouding comprises a leading edge (any upper or lower edge of any respective other of the above described shroudings) that points away from the first shrouding (Figs 5C-5D & 12), 
wherein a distance between the leading edge and the associated rotor plane of the first rotor assembly is comprised in a range between -1 *D and 1 *D (reasonably disclosed in Figures 5C-5D & 12), wherein D defines a diameter of the second rotor assembly, and wherein the first rotor assembly is arranged outside of the second shrouding if the distance is comprised in the range between -1*D and 0.
(j) Regarding claim 11: 
(i) Schachor further discloses wherein the first rotor assembly comprises at least two rotor blades and the second rotor assembly comprises at least two rotor blades (all propellers are multi-bladed propellers, Figs 5C-5D & 12).
(k) Regarding claim 12: 
(i) Schachor further discloses wherein the first rotor assembly defines a first rotor axis (axis of rotation of any one of the above described propeller systems) and the second rotor assembly defines a second rotor axis (any other of the above described propeller systems), the first and second rotor axes being spaced apart from each other (additional 
(ii) The Examiner notes that in an interpretation of the prior art disclosing this claim, both of the first and second rotor assemblies cannot be interpreted for this claim as comprising only both of propeller systems (310/330) as propeller systems (310/330) have concentric rotational axes (Par 0063, Figs 5C-5D & 12).  
(l) Regarding claim 13: 
(i) Schachor further discloses wherein the first one of the at least two rotor assemblies (any one of propeller systems 310/330) defines a first rotor axis (respective first and second axes, Par 0092) and the second one of the at least two rotor assemblies (the other of propeller systems 310/330) defines a second rotor axis (the respective other of first and second axes, Par 0092), the first and second rotor axes being coaxially arranged (Pars 0063/0092, Figs 5C-5D & 12).
(ii) The Examiner notes that the additional propeller systems (e.g. 340/344) may also form coaxial dual rotor assemblies as shown in Figures 10A and 10B.  
(m) Regarding claim 15: 
(i) Schachor further discloses wherein the first rotor assembly is adapted to be rotated in a first rotation direction (any one of the above described propeller systems rotating in one of clockwise or counterclockwise, Par 0028) in operation and the second rotor assembly is adapted to be rotated in a second rotation direction in operation (any other of the above propeller systems rotating in the other of clockwise or counterclockwise, Par 0028).


claim 17: 
(i) Schachor discloses a thrust producing unit (aerial unit 300) for producing thrust in a predetermined direction (air flow 392, Figs 11/12), comprising: 
first and second rotor assemblies (propellers 310/330 and their associated motors 312/332, Pars 0063) arranged coaxially (Par 0063, Figs 5C-5D & 12) each defining an associated rotor plane (plane within which propellers rotate), 
at least one shrouding (aperture frame 320) defining a duct (any one of duct portions 3201, 3202, 321’; Figs 5C-5D & 12) and positioned relative to the first and second rotor assemblies so airflow generated during operation the first and second rotor assemblies flows through the duct and generates thrust to provide lift to an aircraft (Figs 11/12), 
wherein at most one of the first and second rotor assemblies is disposed within the shrouding (Figs 5C-5D & 12).
(ii) The claim limitations “for producing thrust in a predetermined direction”, “so airflow generated during operation the first and second rotor assemblies flows through the duct and generates thrust to provide lift to an aircraft “, “during a failure-free mode of the thrust producing unit, the first rotor assembly operates to provide thrust through the shrouding “, “during a failure mode of the first rotor assembly, the second rotor assembly is controlled to generate thrust through the shrouding to provide lift to the aircraft during the failure mode of the first rotor assembly”, and “during the failure mode, the first rotor assembly does not provide the thrust to lift the aircraft off the ground” are functional language limitations.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  The plurality of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  As Schachor discloses all structural limitations of the claim, the claimed apparatus is not differentiated from the thrust producing unit as disclosed by Schachor, see MPEP 2114(II).
(o) Regarding claim 18: 
(i) Schachor further discloses: 
an aircraft operating structure (respective one of motors 312/332) comprising a first engine (one of independently controlled motors 312/332, Pars 0027/0063) connected to the first rotor assembly (respective one of propeller systems 310/330, Par 0063); 
a redundant operating structure (the other of motors 312/332) comprising a second engine (the other of independently controlled motors 312/332, Pars 0027/0063) connected to the second rotor assembly (respective one of propeller systems 310/330, Par 0063), 
wherein the aircraft operating structure operates the first rotor assembly to provide thrust in the failure-free operating mode (Par 0063), and 
wherein the redundant operating structure operates the second rotor assembly to provide thrust through the shrouding adapted to provide lift to an aircraft (Par 0063, Figs 11 & 12; propeller systems 310/330 are independently controlled, Par 0099).
(p) Regarding claim 19: 
(i) Schachor further discloses wherein a predetermined distance between the associated rotor planes of the first and second rotor assemblies is comprised in a range between 0.01*D and 2*D (Reasonably disclosed in Figures 5C-5D & 12), wherein D defines a diameter of the second rotor assembly.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104787316A to He in view of US 20130206919 to Schachor.
(a) Regarding claim 5: 
(i) He further discloses wherein the at least one shrouding exhibits an outer diameter that is smaller than a diameter of at least one of the at least two rotor assemblies (shrouding has outer diameter smaller than main rotor, Figs 1/2/6/7). 
(ii) He does not explicitly disclose wherein the shrouding extends in-between the first rotor assembly and the second rotor assembly of the at least two rotor assemblies without one of the first and second rotor assemblies disposed within the shrouding.  
(iii) Schachor is also in the field of multi-rotor aircraft (aerial unit, see title and abstract) and teaches a ducted rotor system comprising a plurality of ducted rotor assemblies (propellers 310/330, Par 0037) located within a respective plurality of shroudings (duct portions 3201/3202, Par 0037, Figs 5C-5D & 12). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ducted rotor assembly as disclosed by He to comprise a plurality of rotor assemblies within a respective plurality of shroudings as taught by Schachor for the purpose of reducing side forces applied by side winds, reduce turbulences formed within the duct that reduce efficiency and increase noise, increase the effectiveness of the ducted rotor assembly, allowing side air flows to contribute to the overall thrust of the aircraft, and providing higher thrust (Par 0054-0056, Fig 12).  


Claims 5 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130206919 to Schachor in view of CN 104787316A to He.
(a) Regarding claim 5: 
(i) Schachor does not disclose wherein the at least one shrouding exhibits an outer diameter that is smaller than a diameter of at least one of the at least two rotor assemblies.  
(ii) He is also in the field of thrust producing units (rotary wing system; Page 2 of 4 of provided translation, first paragraph after “First embodiment”; Figs 1/2) and teaches an external rotor assembly (main rotor wing 111/121/131/141; Page 2 of 4 of provided translation, first paragraph after “First embodiment”; Figs 1/2) and a ducted rotor assembly (assistant rotor wing 151/161/171/181; Page 2 of 4 of provided translation, first paragraph after “First embodiment”; Figs 1/2) and a shrouding (hollow cylindrical component of ducted fan 15-18; Page 2 of 4 of provided translation, first paragraph after “First embodiment”; Figs 1/2), defining a duct (inner surface of above described shrouding), wherein the ducted rotor is within the shrouding (Figs 1-3), wherein the external rotor is outside of the shrouding (Figs 1 & 6), wherein the shrouding exhibits an outer diameter that is smaller than the external rotor assembly (Figs 1, 2, 6, & 7). 
(iii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one rotor assembly as disclosed by Schachor to further comprise a larger external rotor as taught by He for the purpose of supplying the ducted rotor assembly downwash airflow from the external rotor assembly allowing for increased flow rate of scrub gas in the root region of the external rotor thereby producing higher downwash velocity for the entire thrust 
(b) Regarding claim 20: 
(i) Schachor suggests (Figs 5C-5D & 12) but does not explicitly disclose wherein the predetermined distance between the associated rotor planes of the first and second rotor assemblies is generally 0.17*D.
(ii) He further teaches wherein a distance between respective first and second rotor planes (plane through which respective blades of the first and second rotor assemblies rotate, Figs 1-4) of the first and second rotor assemblies is adjusted in ordered to provide the required supplemental gas flow necessary, the required supplemental gas flow necessary being determined by the size of the main frame as well as the relative sizes of the first and second rotor assemblies (Page 3 of 4 of provided translation, paragraph before “Second embodiment”).  
(iii) The Applicant has not disclosed any criticality nor any new or unexpected results by having the predetermined distance be “generally” 0.17*D.  Further, the above aforementioned teachings of He establishes the predetermined distance between the associated rotor planes of the first and second rotor assemblies as a result effective variable.  Routine optimization of a result effective variable requires only ordinary skill in the art, see MPEP 2144.05(II).  
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predetermined distance between the associated rotor planes of the first and second rotor assemblies as disclosed by Schachor to have the claimed dimension as a result of routine optimization of a result effective variable.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104787316A to He in view of US 20100264256 to Yim.
(a) Regarding claim 14: 
(i) He further discloses wherein the first and second rotor axes are inclined by associated inclination angles (Figs 1-4/6, inclination angle of 0 degrees). 
(ii) He does not explicitly disclose wherein the inclination angles are non-zero and in a range greater than 0 degrees and less than 60 degrees. 
(iii) Yim is also in the field of multi-rotor aircraft (see title) and teaches a first rotor assembly (first rotor 104, Par 0020, Fig 1) and a second rotor assembly (second rotor 106, Par 0020, Fig 1), wherein each of the first and second for assemblies have a respective non-zero inclination angle (inter rotor angle 118, Par 0022, Fig 1), which is exemplified being less than 60 degrees (reasonably disclosed in Fig 1 and example given of 45 degrees in Par 0023), which may vary about multiple axes (Par 0023). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotor assemblies as disclosed by He with the non-zero inclination angles as taught by Yim for the purpose of simplifying construction, enabling larger/faster control authority, simplified control modeling, and improved control (Par 0019).  





Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130206919 to Schachor in view of US 20100264256 to Yim.
(a) Regarding claim 14: 
(i) Schachor further discloses wherein the first and second rotor axes are inclined by associated inclination angles (inclination angle of 0 degrees, Figs 5C-5D & 12). 
(ii) Schachor does not explicitly disclose wherein the inclination angles are non-zero and in a range greater than 0 degrees and less than 60 degrees. 
(iii) Yim is also in the field of multi-rotor aircraft (see title) and teaches a first rotor assembly (first rotor 104, Par 0020, Fig 1) and a second rotor assembly (second rotor 106, Par 0020, Fig 1), wherein each of the first and second for assemblies have a respective non-zero inclination angle (inter rotor angle 118, Par 0022, Fig 1), which is exemplified being less than 60 degrees (reasonably disclosed in Fig 1 and example given of 45 degrees in Par 0023), which may vary about multiple axes (Par 0023). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotor assemblies as disclosed by Schachor with the non-zero inclination angles as taught by Yim for the purpose of simplifying construction, enabling larger/faster control authority, simplified control modeling, and improved control (Par 0019).  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104787316A to He.
(a) Regarding claim 20: 
(i) He does not explicitly disclose wherein the predetermined distance between the associated rotor planes of the first and second rotor assemblies is generally 0.17*D.

(iv) The Applicant has not disclosed any criticality nor any new or unexpected results by having the predetermined distance be “generally” 0.17*D.  Further, the above aforementioned disclosure by He establishes the predetermined distance between the associated rotor planes of the first and second rotor assemblies as a result effective variable.  Routine optimization of a result effective variable requires only ordinary skill in the art, see MPEP 2144.05(II).  
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predetermined distance between the associated rotor planes of the first and second rotor assemblies as disclosed by He to have the claimed dimension as a result of routine optimization of a result effective variable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383.  The examiner can normally be reached on T-F 8:30am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745